Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered. 

Claims 5-11, 17, 19, 21, 23, 25-26, 28, 30 and 32 are pending and being acted upon in this Office Action. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Rejection Withdrawn
The rejection of claims 7 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment. 

The rejection of claims 5, 7-8, 25-26, 28, 30 and 32 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-11, 13-17 of U.S. Patent No. 10,806,795 is withdrawn in view of the argument that the patent claims a non-covalent conjugate.  

The rejection of claims 5-11, 17, 19, 21, 23, 25-26, 28, 30 and 32 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,519,249 is withdrawn in view of the issued claims comprise a haptenylated polypeptide toxin and anti-hapten antibody, wherein the toxin is conjugated to the hapten at a lysine residues within the 10 N-terminal amino acid residues of the toxin whereas instant claims are drawn to a conjugate comprising a hapten and an antibody that specifically binds to the hapten.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-8, 25-26, 28, 30 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the limitation "wherein the antibody is a bispecific antibody comprising a first binding specificity to any one of the haptens and a second binding specificity to a second antigen or a second hapten" in claim 5.  Claim 5 recites a conjugate comprising a hapten and an antibody that specifically binds to the antigen (aka monospecific).  
Claim 25 recites the limitation “wherein the antibody is multispecific antibody comprising a first binding site that binds to the hapten and a second binding site that specifically binds to a cell surface marker” in claim 5.  However, claim 5 recites a conjugate comprising a hapten and an antibody that specifically binds to the antigen (aka monospecific).  
Claim 26 recites the limitation “wherein the antibody is multispecific antibody comprising a first binding site that binds to biotin and a second binding site that specifically binds to a cell surface marker” in claim 5.  However, claim 5 recites a conjugate comprising a hapten and an antibody that specifically binds to the antigen (aka monospecific).  
Claim 28 recites the limitation “wherein the antibody is multispecific antibody comprising a first binding site that binds to theophylline and a second binding site that specifically binds to a cell surface marker” in claim 5.  However, claim 5 recites a conjugate comprising a hapten and an antibody that specifically binds to the antigen (aka monospecific).  
Claim 30 recites the limitation “wherein the antibody is multispecific antibody comprising a first binding site that binds to fluorescein and a second binding site that specifically binds to a cell surface marker” in claim 5.  However, claim 5 recites a conjugate comprising a hapten and an antibody that specifically binds to the antigen (aka monospecific).  
Claim 32 recites the limitation “wherein the antibody is multispecific antibody comprising a first binding site that binds to digoxigenin and a second binding site that specifically binds to a cell surface marker” in claim 5.  However, claim 5 recites a conjugate comprising a hapten and an antibody that specifically binds to the antigen (aka monospecific).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “…a multispecific antibody comprising a first binding site that binds to the hapten…” is indefinite and ambiguous because there are more than one hapten in base claim 5.  It is unclear as to which hapten the multispecific antibody binds. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 7-8, 25-26, 28, 30 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,561,737.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.
Issued claim 9 recites a covalent conjugate comprising i) a bispecific antibody, which has a first binding specificity, which specifically binds to a hapten of a haptenylated payload, and a second binding specificity, which specifically binds to a blood brain barrier receptor (species), and ii) the haptenylated payload, wherein the covalent conjugate has a covalent bond between the haptenylated payload and the first binding specificity that specifically binds to the hapten of the haptenylated payload, wherein the hapten of the haptenylated payload is selected from the group consisting of biotin, theophylline, digoxigenin, fluorescein, and bromodeoxyuridine, and wherein the payload of the haptenylated payload is selected from the group consisting of a label, a chemotherapeutic agent, an anti-angiogenic agent, a cytotoxin, a cytokine, a prodrug, an enzyme, a growth factor, a transcription factor, a drug, a radionuclide, a ligand, an antibody or fragment thereof, a liposome, a nanoparticle, and a viral particle (genus) whereas the bispecific antibody in instant claim 7 limits the first binding site to antibody that binds to biotin, theophylline, fluorescein or digoxigenin comprising the particular combination of six heavy chain and light chain CDRs (species) and the second binding site binds to any second antigen (genus) such as any non-hapten antigen (instant claim 8).  
Issued claim 14 recites the conjugate of claim 9, 10, or 11, wherein the bispecific antibody comprises a cysteine residue at an amino acid residue in the CDR2 of the antibody, whereby the CDR2 is determined according to Kabat.
Issued claim 15 recites the conjugate of claim 9, 10, or 11, wherein the covalent bond is between a cysteine residue in the CDR2 of the antibody and a thiol group in the haptenylated payload.
Issued claim 16 recites the conjugate of claim 15, wherein the CDR2 is the heavy chain CDR2 and the cysteine is at position 52b or 53 according to the Kabat numbering.
Issued claim 17 recites a pharmaceutical formulation comprising the conjugate of claim 9, 10 or 11 and a pharmaceutically acceptable carrier.  Instant application also teaches pharmaceutical composition comprising the conjugate and a pharmaceutically acceptable carrier, see para. [0054]. 
The multispecific antibody of instant claims 25, 26, 28, 30 and 32 limits the first binding site to antibody that binds to any hapten (claim 25), biotin (claim 26), theophylline (claim 28), fluorescein (claim 30) or digoxigenin (claim 32) comprising the particular combination of six heavy chain and light chain CDRs (species) and the second binding site binds to any cell surface marker (subgenus).  The hapten is covalently bond (cysteine disulfide bond) between the hapten and antibody position 52b or 53 in the heavy chain CDR2. 

Conclusion

Claims 5-6, 9-11, 17, 19, 21 and 23 are allowed.     

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644